Citation Nr: 0014766	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-46 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  This case was remanded to the RO 
for further development in July 1997, and the case has since 
been returned to the Board.  

The claim of entitlement to a permanent and total disability 
rating for pension purposes will be addressed in the REMAND 
section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran participated in combat with the enemy during 
service, and there is medical evidence showing a current 
diagnosis of PTSD based on his experiences in Vietnam.


CONCLUSION OF LAW

PTSD was incurred as a result of service.  38 U.S.C.A. 
§§ 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
inherently implausible when his contentions and the evidence 
of record are viewed in the light most favorable to his 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  With 
regard to PTSD, however, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires current 
medical evidence establishing a diagnosis of the condition, 
presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor; 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations 
(e.g., the Purple Heart Medal or the Combat Infantryman 
Badge) or other supportive evidence that a veteran engaged in 
combat with the enemy, and the claimed stressors are related 
to combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999).  

In this case, the evidence of record clearly indicates that 
the veteran engaged in combat with the enemy during service, 
as his DD Form 214 reflects that he is a recipient of the 
Combat Infantryman Badge.  As such, no further stressor 
development is needed, and the relevant question thus becomes 
whether the veteran has a diagnosis of PTSD based upon in-
service events.

The earliest relevant evidence of record in this case is the 
report of an evaluation by a social worker during a VA 
hospitalization in August and September of 1994.  This 
hospitalization primarily concerned chemical dependence.  
However, the social worker listed as a "[p]roblem" the 
matter of "[r]ule out PTSD," as the veteran had indicated 
that he had been having nightmares about Vietnam.  The 
evaluation report further indicates that the veteran was 
placed on the waiting list for the stress recovery program.

From June to August of 1995, the veteran was hospitalized at 
a VA facility with complaints of nightmares, night sweats, 
and depression since his service in Vietnam.  During this 
hospitalization, he indicated that his last use of alcohol 
was two months prior to admission.  The discharge report 
indicates that the veteran was placed in a PTSD program, and 
the Axis I diagnoses included PTSD and polysubstance abuse, 
in full remission.  

The claims file includes reports of VA group and individual 
therapy from July 1995 to April 1998.  Many of these reports 
indicate a diagnosis of PTSD.  Moreover, in a November 1996 
statement, a VA psychologist and a VA psychiatrist noted that 
the veteran had received monthly treatment for PTSD and had 
been diagnosed as suffering from PTSD and from substance 
abuse problems that were in full remission.  These doctors 
also noted that the veteran reported problems including 
overwhelming stress, sleep disturbances, anger control, 
intrusive recollections of war, and overwhelming anxiety.

The veteran underwent two VA psychiatric examinations, with 
the same examiner, in June and October of 1996.  In the June 
1996 VA examination report, the examiner rendered an Axis I 
diagnosis of chronic mild dysthymia and noted that, because 
of the "prominence" of such other factors as sociopathic 
personality traits and heavy drug abuse, the finding of PTSD 
was "incomplete" and should be developed further so that 
"a PTSD-related therapy is not wrongly directed when the 
primary problem relates to the narcotics."  In the October 
1996 VA examination report, the examiner rendered an Axis I 
diagnosis of dysthymia of moderate severity and indicated 
that, despite the veteran's reported stressor of shooting a 
young boy in Vietnam, his drug abuse was predominant.  
However, both examination reports indicate that the veteran 
reported that his drug and alcohol abuse had ended by 1995.

In November 1996, the veteran underwent a psychiatric 
examination for the Michigan Disability Determination 
Service.  During that examination, he reported nightmares and 
bad dreams about being in Vietnam and indicated that he 
sometimes smelled "human flesh burning."  The examiner 
rendered a diagnosis of PTSD, with a Global Assessment of 
Functioning (GAF) score of 50 assigned, and indicated that 
the veteran's polysubstance abuse (alcohol, cocaine, heroin) 
was in full remission.

The veteran underwent a third VA psychiatric examination in 
September 1998, during which he described his combat 
experiences in Vietnam and reported that, as a result of his 
experiences in Vietnam, he had nightmares and night sweats.  
Also, he again described his sensation of "smelling human 
flesh."  The examiner diagnosed dysthymia and polysubstance 
abuse, in remission, and noted that, while the veteran had 
been exposed to traumatic events, had re-experienced his 
trauma, and had exhibited some hypervigilant symptoms, "he 
does not meet full criteria for avoidance and symptoms."

In this case, there is a significant amount of medical 
evidence both supporting and against the finding that the 
veteran currently suffers from PTSD.  The veteran's VA 
examiners have indicated that the veteran does not meet the 
full criteria for PTSD because certain criteria, notably 
avoidance symptoms, have not been met, and the examiner who 
examined the veteran on two occasions in 1996 indicated that 
his substance abuse was predominant.  On the other hand, the 
medical evidence of record submitted during the pendency of 
this appeal reflects that the veteran's substance abuse is in 
full remission, and multiple examiners, including at least 
two VA doctors and the psychiatrist who conducted the 
November 1996 examination, found that the diagnosis of PTSD 
is appropriate.  These doctors have also made references to 
the veteran's war trauma in their reports.

The Board has balanced the positive and negative evidence 
noted above and finds that such evidence is essentially in 
equipoise with regard to the question of a current diagnosis 
of PTSD.  Under 38 U.S.C.A. § 5107(b) (West 1991), when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter at hand, the benefit of the doubt 
in resolving such an issue shall be given to the claimant.  
Accordingly, and after resolving all doubt in favor of the 
veteran, the Board concludes that he has been diagnosed with 
PTSD and that this diagnosis is based upon stressful events 
that occurred during military service in Vietnam.  Therefore, 
service connection is warranted for this disorder.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In determining whether a veteran is eligible for a permanent 
and total disability rating for pension purposes, 
consideration is given to individually evaluated 
disabilities, both service-connected and nonservice-
connected.  If there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 4.16(a), 4.17 (1999).  In this case, however, as the Board 
has granted service connection for PTSD in this decision, the 
RO has not yet had an opportunity to assign a disability 
evaluation for this service-connected disability.  This 
evaluation should be assigned prior to further action by the 
Board on the veteran's claim for a permanent and total 
disability rating for pension purposes.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that claims 
are "inextricably intertwined" when a determination on one 
issue cannot be made until the determination of a separate 
issue is made).   

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that each disability in a pension 
case must be assigned a percentage rating and that the RO 
should discuss the diagnostic codes used in denying a claim.  
See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  In 
this case, a December 1996 medical report from Michigan 
Medical Consultants in Flint, Michigan, included among the 
veteran's Social Security Administration records, indicates 
that the veteran suffers from chronic obstructive pulmonary 
disease and arthritis of the left thumb.  However, the 
veteran's coded September 1999 rating decision contains no 
reference to either disability.  A percentage rating, based 
upon a relevant diagnostic code section, should be assigned 
for each such disability prior to further action on this case 
by the Board.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

After completion of any other development 
deemed necessary for rating purposes, the 
RO should again adjudicate the veteran's 
claim for a permanent and total 
disability rating for pension purposes.  
This readjudication should include the 
assignment of disability evaluations for 
the veteran's service-connected PTSD and 
his nonservice-connected chronic 
obstructive pulmonary disease and 
arthritis of the left thumb.  The 
diagnostic code sections upon which these 
ratings are predicated should be listed 
in a rating decision.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional adjudication in accordance with the VA's 
laws and regulations, and the Board intimates no opinion, 
either factual or legal, as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 



